               Case 4:20-xr-90540-KAW Document 3 Filed 05/12/20 Page 1 of 2

                                                                                 
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                                          May 12 2020
 2
   HALLIE HOFFMAN (CABN 210020)                                              
 3 Chief, Criminal Division                                               
 4 MAUREEN C. BESSETTE (CABN 165775)                                      
   Assistant United States Attorney                                              
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: Maureen.Bessette@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 IN RE:                                             ) Case No. 4:20-xr-90540-KAW
                                                      )
14 REQUEST FROM VIETNAM FOR                           ) Order Appointing Commissioner
   ASSISTANCE IN A SMUGGLING                          )
15 INVESTIGATION,                                     )

16          Upon application of the United States, and upon review of the request seeking evidence pursuant

17 to a request for legal assistance made by Vietnam to the United States, and the Court having fully

18 considered this matter,

19          IT IS HEREBY ORDERED, pursuant to the authority conferred by 18 U.S.C. § 3512 and this

20 Court’s inherent authority, that Assistant United States Attorney Maureen C. Bessette is appointed

21 Commissioner of this Court for purposes of executing the request from the requesting foreign authorities

22 to collect evidence, including obtaining documents and taking testimony, and other acts as necessary to

23 comply with the treaty request. In executing the request, the following rules shall govern:

24      1. The Commissioner may issue a Commissioner's Subpoena to be served within the United States

25          ordering a person or company to appear, testify, and produce evidence; and the Commissioner

26          may administer oaths in the taking of evidence;

27      2. The Commissioner may adopt procedures to collect the evidence requested by the requesting

28          foreign authorities in their request, using procedures provided by treaty, if any;

     ORDER APPOINTING COMMISSIONER
             Case 4:20-xr-90540-KAW Document 3 Filed 05/12/20 Page 2 of 2




 1     3. The Commissioner may be accompanied by or represented by persons in the collection of the

 2        evidence, including agents of the Federal Bureau of Investigation, and may be accompanied by

 3        representatives of the requesting foreign authorities;

 4     4. A person or company can object by motion timely filed with this Court;

 5     5. The Commissioner may seek such further orders of this Court as are necessary to execute the

 6        Request, including orders to show cause why persons served with Commissioner Subpoenas who

 7        fail to appear and/or produce evidence should not be held in contempt, and protective orders to

 8        regulate the use of evidence collected; and

 9     6. The Commissioner shall certify and submit the evidence collected to the U.S. Department of

10        Justice, or as otherwise directed, for transmission to the requesting foreign authorities.

11

12 DATED: April
          May 12__, 2020
                                                        KANDIS A. WESTMORE
13                                                      United States Magistrate Judge
                                                        Northern District of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER APPOINTING COMMISSIONER
                                                    2
